SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS Cash Account Trust Government & Agency Securities Portfolio Tax-Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional Deutsche Alternative Asset Allocation Fund Deutsche California Tax-Free Income Fund Deutsche Capital Growth Fund Deutsche Communications Fund Deutsche Core Equity Fund Deutsche Core Fixed Income Fund Deutsche Core Plus Income Fund Deutsche CROCI® Sector Opportunities Fund Deutsche Diversified Market Neutral Fund Deutsche EAFE® Equity Index Fund Deutsche Emerging Markets Equity Fund Deutsche Enhanced Commodity Strategy Fund Deutsche Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Global Bond Fund Deutsche Equity 500 Index Fund Deutsche Equity Dividend Fund Deutsche Global Equity Fund Deutsche Global Growth Fund Deutsche Global Income Builder Fund Deutsche Global Inflation Fund Deutsche Global Infrastructure Fund Deutsche Global Real Estate Securities Fund Deutsche Global Small Cap Fund Deutsche GNMA Fund Deutsche Gold & Precious Metals Fund Deutsche Health and Wellness Fund Deutsche High Income Fund Deutsche Intermediate Tax/AMT Free Fund Deutsche International Fund Deutsche International Value Fund Deutsche Large Cap Focus Growth Fund Deutsche Large Cap Value Fund Deutsche Latin America Equity Fund Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund Deutsche LifeCompass Retirement Fund Deutsche Managed Municipal Bond Fund Deutsche Massachusetts Tax-Free Fund Deutsche Mid Cap Value Fund Deutsche Money Market Prime Series Deutsche Money Market Series Deutsche New York Tax-Free Income Fund Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche S&P 500 Index Fund Deutsche Science and Technology Fund Deutsche Select Alternative Allocation Fund Deutsche Short Duration Fund Deutsche Short-Term Municipal Bond Fund Deutsche Small Cap Core Fund Deutsche Small Cap Value Fund Deutsche Strategic Equity Long/Short Fund Deutsche Strategic Government Securities Fund Deutsche Strategic High Yield Tax-Free Fund Deutsche Target 2014 Fund Deutsche U.S. Bond Index Fund Deutsche Ultra-Short Duration Fund Deutsche Unconstrained Income Fund Deutsche Variable NAV Money Fund Deutsche World Dividend Fund Investors Cash Trust Treasury Portfolio NY Tax Free Money Fund Tax Free Money Fund Investment Tax-Exempt California Money Market Fund Deutsche Variable Series I: Deutsche Bond VIP Deutsche Capital Growth VIP Deutsche Core Equity VIP Deutsche Global Small Cap VIP Deutsche International VIP Deutsche Variable Series II: Deutsche Alternative Asset Allocation VIP Deutsche Global Equity VIP Deutsche Global Growth VIP Deutsche Global Income Builder VIP Deutsche Government & Agency Securities VIP Deutsche High Income VIP Deutsche Large Cap Value VIP Deutsche Money Market VIP Deutsche Small Mid Cap Growth VIP Deutsche Small Mid Cap Value VIP The following disclosure replaces similar disclosure in the sub-section entitled “Purchases In-Kind” of the “PURCHASE AND REDEMPTION OF SHARES” section of each fund’s Statement of Additional Information: Purchases In-Kind. A fund may, at its own option, accept securities in payment for shares. The securities delivered in payment for shares are valued by the method described under “Net Asset Value” as of the day a fund receives the securities. This is a taxable transaction to the shareholder. Securities may be accepted in payment for shares only if they are, in the judgment of the Advisor, appropriate investments for a fund. In addition, securities accepted in payment for shares must: (i) meet the investment objective and policies of the acquiring fund; (ii) be acquired by the applicable fund for investment and not for resale; (iii) be liquid securities which are not restricted as to transfer either by law or liquidity of market; and (iv) if stock, have a value which is readily ascertainable as evidenced by a listing on a stock exchange, over-the-counter market or by readily available market quotations from a dealer in such securities. The shareholder will be charged the costs associated with receiving or delivering the securities. These costs include security movement costs and taxes and registration costs. A fund reserves the right to accept or reject at its own option any and all securities offered in payment for its shares. Please Retain This Supplement for Future Reference September 10, 2014 SAISTKR-172
